IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


METROPOLITAN EDISON COMPANY,                : No. 867 MAL 2015
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
            v.                              :
                                            :
                                            :
CITY OF READING,                            :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of June, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:

      Did the Commonwealth Court err in holding that the City of Reading was
      immune from liability for property damage caused by Reading’s negligent
      conduct despite the [u]tility [s]ervice [f]acility exception to governmental
      immunity contained within the Tort Claims Act, 42 Pa.C.S. §8542(b)(5)?